FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                                          INDEX NO. 450545/2019
NYSCEF DOC. NO. 95                   Case 1:19-cv-09236 Document 1-13 Filed 10/06/19 Page 1 of 8 NYSCEF: 07/08/2019
                                                                                       RECEIVED

    Signat     ure     Bank


    Business                             Profile                      and             Account                             As          elication
    This application allow s y on to open up to four uccounts provided the account ownership is the same.

    Section                1,   Business               Client          Profile


      Business Formation
          C =:en                       LP                             O   LLP         O    LLC __iPlease        enicetax cinmfucation C Corporation. Si S Corguiragion.P Partnership)
       O     Partnership            O tInmcorp Associaluun                Sole Prop                     O   Other                                                                       . _

       State: BVI           Dare Est.:08do8ao13 • Publicly Traded Exchange                      53 mbut                (or ParentCompanñ)


       Account I itleDigFinexInc.

       Husiness Addness Jayla                 Place     Wickhams              Cay1                                                                      RoorritHoor No.
       trannot br F.tt. Hon)

       City     Road Town,          Tortola                                                    State British     Virgin    Island                       7ip   -
       Telephone No.                                                                            Fax No.

       Primary Contact                                                                          Relationship To llusiness                                Direct Pho


       Direct Email Address



       ElN/SSN No.                                                                             Sourceof Imiml Deposa ( hch-                             hource of itetenue _Ÿse4 A S

      indusgry:   Real EstageOwners                     O   Reat listaic - Third Party Mgmi                     intermedurystfussricssMan.sgers       I a Farm
         AccountmgCPA l•trm                                 Xnt- fur-proth                                     I-unancutCo - Tipc of l·mancul Co CrYpto Exchange
         ProcuousMetals. Gems.Stones                    OProducciMcais                                         Other

      Detuil Description:           Retutl    Owholesale        O   Retail & Wholesale         O   Scruces hulustry       O   Capital Raisc   Øi}Other                f   •

      Preside a Jetailed description of the busmessincludmg productsand services offered                                                  a       t..



      List all foieggnenuntriesm which the client or utsparent!subsidiaryconductsbusiness                      ½



    Section             1(a).       Taxpayer             Identification                 Number               Certification
    TatPA%FR InFMTTFN½TION NI?MnFR C FIITIFlc4TlfPC - Fon I'S Ri srvrsur, Owi v Famanc:vRITrNrtsFS StEnUIn NOTrOMPIrTr T11MErf'rfGN. ni'r Mai¶rr04M ITE
    ann acxrur     arenrcam a W4 renw. nuren is WARFN W4FCI WAFNP an W4ittY
    Ir * ni nearrtrurr    swo4 FATCA ntPonrthC. PI.fAAFfiflMPi irA1.A W-9 -2014 Liman orants TIA CrarrrscA190.N.
                                                            ' that
    By $sgnmgbelow.Iheretly certify underpenalticsof               d1)The Elv5SNnumticrshown on the form usmy cavrcetga ca: .suun number. (2)1am not                   to tiackup
    withholdinghbecmac(a)l nm exemptliom buiupm            ding.or (b) Ihave not beennotified by the Intenut RevenueSemce(IRS)11utI amsubjectto tiackupwnhho            asa resuRof
    liulugeto reportall ancres or dividends or(cI theIRShasnoufiedine thai I am no longersutycesto tuckup withholding.and 13)Jama U S citizennrather U.S gesson(               aUS
    ResidentAHen."...-....2.!;:. Corponnion.Company.or Assocuhonorganandin theUS or underUS law. a US estat anddontcsuetrustasdermedm 26Cl R 30t 7R11-7)                          n
    marucuonsYou naustcrossoutstem(2) aboveJyouhave licco notified tly theIRS thatyou arecunendy subject10               u1thholdingbecauseyou have(alledto reportall angerestand/
    ordividendson your in rennn The Internal Regenneserstee does n            qntre 3oor con                                docutnent other than the certiflentions reqntred to
    avoid backup wirbbolding.

       Philip G Potter                                                                                                                                                t,hg
       Friantheme                                                                              SEpseum                                                            Date

     Section                1(b).       Signature               Use                        -   Attestation
                                                                           Only
      Client is: ONcw/Watk-in
                                              ¤   Existing -d:±:±.5        12 months or less            O    Existing n•Iationship greater thnn 12 months
                       New/Referral (Reicared by: David D'Amico                                     )   Q    Othen

      Cher Systems                   @   Completed              O   On File                    Site Visit                                     O   Completed               O   On File
      OFAC                           @   Completed              Q   On File                    Telephone Vecirleetion                         @   Completed               O   On File

      Does this.iccount require prior appnnal before establishing? gYes           ONo        Reason
      By slaning beleut.I acknamlet|gethat the client bas beenthen Signature's BasinessActonnt Agreenwnts      isclosestsheeklel and all information pnnided in thb
      application.and in all other deconsentsprovided goSignn1arein enn ectionnith this application. h mecurateand current.


                                                                -.
        DavidD'Amico                                                                                                           159                                        Ùg,
       A.....-er....                                                              ....m.                                                                                      ...



      ItM     Number        (bank    use only):
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                         INDEX NO. 450545/2019
NYSCEF DOC. NO. 95                Case 1:19-cv-09236 Document 1-13 Filed 10/06/19 Page 2 of 8 NYSCEF: 07/08/2019
                                                                                    RECEIVED


    Section             1(c).        Signers/Beneficial                     Owners
          Note: BeseGcini ow ners owning 20% ar gresser of a L'S forsaed business (10% or greater for non-US formed businesses)ore required to Inelisted helan.
                                A copy of a valid photo ID is required for all listed. All the nasneslisted still be verified by Cbgx Systems.


    1   Name PhilipGPotter                                                                     Ssa                                       nate ofBnth

        Chech all that apply     E of)icer            signer   pf liencticing owner            ID a                                      liap Daic

        Title/Role               C       O                     •mOunersh:                      ID Type   Dma's L ouc      WDrim's    LicensejÇPassgen            I Mber

        @   US Caken               O     US ResidentAlien          Non-ResidentAtten           51steor Country of 10 issunnce USA

        linme Aikhess                                            NY
        Are wonnew er have son ever beenn Foreien Public (MTrcialor an immediate famih member of an indishinni hohline inch nn affice?                    Yes        No
        17yes, please specify:

        gent     I'w Oniv                                                                      Bank t'se Onh
                                                                                               Chex Systems            enmpleted           On File
                                                                                               0FAC                    Ciunpleted        OOn File
         RM Nunitier
                                                                                               ID                      Attached          O On File
    2   Name                                                                                   $517                                       Dateof Hinh

        Check all that apply      O officer        O Signer    O Heneficial 0½TieI             ID                                         hp     Ü•He

        Title,Nnic                                             '•0wnmbrp                       10 T3pc JDmtr * I wense    WDmer     aI went       Pmpon FiOutes

        O     US Ciuzen            O     US ResidentAlien          Non-ResidentAlien           Statenr Country of ID Issuance

        IIome Address

        Ace vnu nutr or have von ever heena ForeiPn Public official or an immrdimir family membernf an indisident hnidine inch an office?                 Yes [_] No
        If yes, please specify:

        Bank Use Oniv                                                                          Bank Lie Only
                                                                                               Chex Systems            Completed            Un ble
                                                                                               OFAC                    Completed         Ot)n File
         RM Number                                                                             ID                  O   Anched            OOn ble


    3   Name                                                                                   SSf!                                       Dateof Binh

        Check all that apph       O Oñicer         O Signer    O Beneticist owner              11H                                        hp      Date

        Titic/Role                                             % Ownership                     In Iwe Jorhe••I   name Owa-nmei3Ian**            JNupon          LJthher

        O     US Cinzen              O   US ResidentAlien          Non-ResidentAhen            Smteor Counuy of'ID Issuance

        Hame Address
        Are unn now or have van ever heen mForeirn Pnhtic official or an imrnediate famlhunember-oian_individnathehlin&stu:1tan.nEtd                 O    its         No
        IIyes. pleasespecify:

        Bank Use Only                                                                          Bank Use Only
                                                                                               Chex $ystems        OCompleted            OOn ble
                                                                                               OFAC                  Completed             On Fitc
                  umk
                                                                                               10                      Attached                 On File


    4   Name                                                                                   SSW                                        Dateof Hirth

        Check all that appi            0ttices     O Signer    O Beneficud Owner               to a                                       1:xp Date

        latlefRote                                             '. Onership                     to Type jorim s i.icenseOwnmer's       Lweme ¤nsipon             ,_Jriner

        O      US Canen              O   US ResidentAlwn           Non-ResidentAhen            State or Counu of ID Issuance

        Ilome Address
                        ne_                                                           inte I                             thabliqE.alsh2IL88tt                              0
         If yes. pleasespecify:

        Dank t'sefiglX                                                                         Sank t se Only
                                                                                               Chex Systems            Completed          Oon    e
                                                                                               0FAC                    Completed          OOn ble
          RM Number
                                                                                               ID                  O   Auached                  on File
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                      INDEX NO. 450545/2019
NYSCEF DOC. NO. 95                 Case 1:19-cv-09236 Document 1-13 Filed 10/06/19 Page 3 of 8 NYSCEF: 07/08/2019
                                                                                     RECEIVED



    Section             2.      Account          Mailing            Address




    Section             2(a).       Account              Type

         O SrgnanveFIstFee          O Businessrhecking Factor Accoung
                                                                    t Attorney         StpneuponEscnrnAtcount                   Atency½Act FantsProgmm6pcs4 Indsbelowl
                                                                                                                         %tmegram
             \fonogsumBusine* Checking                                                           143t ( neco
                           NOW
             Senatureusmness                                 O standalone                  O Amwncyt·wrou
                                                                     Won-AnomeyI
                                                         FscromAccoung
                            Insured%toncyWrkst
             ManogramBusiness
                                                             O ManerSub•accoung
                      of Depnso
             Cesuficate                                        Sunndalone
          11teflandsIn theVapogramu MoneyMarketFundsPregrumareI)not POlcinsermL2)not depadtuorotherotillpdons ofany bankorstuarsussed tryanybank,andJ) fa*sheknsuspnens risks,
                                                                                                                                         soloseseeneybekmsgingin shearfunds
                                                                       useksoprueen thewateeof your invtsunenta 52.00perabars,isb pasalble
         Includingpoulblelessof principalsmoonskncased.Abbooghthcue8mads


    Section             2(b).        ATM          Card/Debit                Card       Option                                        ana6'da'wiac55©5m*ias
                                                                                                                                     smgle signing authority.



         O    ATM cord requested. O Debutcard requested III'neither tm is selected. no card trull be essuedt

         L ist all namesto reccavea card.

         is internalsonalATM activity anticspated'   O    YesR
                                                                  No If yes. pleasestatewficre




                                                                                                                                                   inidal   in boxtes)
    Section             3.      Agreements                &      Acknowledgements                                                         cliem                            beiow.

    --



                   SIGNA TURK BANK ACCOUN TS
         B                      andupmg under.kshorizedSigners.4assendumI ban
              rahngdasneaham:tion                                                                             itussubsection
                                                                                                  B3 arusiolrap             andangams  underAnatumnsed        I susenthatI base
                                                                                                                                                       Segnern,
                stadandagresgothsIlosinessBankDepositAscounsAgressness,Business                   Tecen cd,stad,andepte to the%fneogram   MoneyMartistrundsProgeare ForBunneu
         ATMCardandDetntrurd 4apeemern,  BusinesAccountFeeSchedule. PundsIramsfer                 CusternerApocreamasidthepaspectusfor eachhandselected    andI agreetobeboted by
                  FandsAvailabstayUnclosurenadwin:napphtable.thekncrnstEmibing
         Agreemesa,
                                                                                                  h    renPect•setervesI evguestthattheBank.actregasmy agentpurchase  andredeeun
                                                                                                  sharesin theFundseducated  anthn apphsarion re my behalfunaccordanceash theabow
         Tesmsand( audinanaandtheMobileBanktagferrmsandGuubtines                                                              uhstsuchshreeman                              instruc-
                                                                                                  Asseement  andt acknourledge                 reaybeIn heloomof relephans
                                                                                                  toansfromene
                                                                                                  The Asadsto the MonogramMoneyMattiet FendsPeggram:
                                                                                                  • areNor FDIChumed,
                                                                                                   a aseNOTdeposing                    of usybasator guarsmated
                                                                                                                     or edurratiligadons                      byanykmk, and
                                                                                                   a (nvetreIsrearmensrisks,incIndlagpassiblefeesof prfacipalamountinimised.
                                                                                                  Althoughshesefiandsseekto preerve therator of your brvestmentas!rt.GSpershare,
                                                                                                  isis pomisleto losemoneyby immd•u in :beseareas.




                                                                                                                                                            200204-0217
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                        INDEX NO. 450545/2019
NYSCEF DOC. NO. 95              Case 1:19-cv-09236 Document 1-13 Filed 10/06/19 Page 4 of 8 NYSCEF: 07/08/2019
                                                                                  RECEIVED

    Section          3(a).       Agreements                        &     Acknowledgements




      . Pam N-
                    Philip      G     Potter                           asm=w                                                   me
                                                                                                                                         a      o


     2. Pnnt Name                                                      Signalme                                                Inle                              Date


     1 Print Name                                                      Signature                                               l itle                            Daic


     4. Prmt Name                                                      Signature                                               inle                              Date



     SIGNING           AUTHORITY                    AGREEMENT
     1 certify that (i t the indmduals who have signed abtwc as Authonxcd Signers are authors/cd by the opplacomto sugnthis applicanon and hate signing authonty
                                                                                                                    Stoners'
     on the accounts opened pursuant to this spp'ietie,   (ii) the above signatures and titles arc those Authoruved          signatures and ittles w ith the applicant and
     nia) the Authorized Signers ure authorued by the applscangto act on the upphcant's occounts when signing.

     [,j andividually or I I m the abilowing manner.

     Note: While the Bank will make reawnable etYort to comply with a requi-aww      that more thmi one Atithorized Signer sign on a transaction. the Bank
     assumes no responsibihy for      ansacti            nored that contains the signature of just one Authorised Signer.

     , SIGN      H ERE
     Must be signed by Secrclary if      ..q:::=Eun or Associnunn.Manageror Managing Mentber if t.1C Ucncral Paruict if Partnership.Luntited Partnershipor 1.LP;or (hyncr
     irSote proprietordtip.

    Section           4.     Signature               Employee                  Use         Only

     Signature   Bank/Menograrn Mone3Madtel FundsProgramAccount(s)




     Purpose of Accounu:                                                                           Purpose of Accommer
        Opernuns         O Pavruti                  P nate Pinsemem
                                                    O                                              O  operatmg             Payroll                  Pritate Placemem
        Sc:!:s::;=• Real Estate                     Court Superv:sed                                  Sculemems- Real listute                  O Court Supemsed
        Fmancial/lnvestmemServices             Donapons'Coch:icre              Escrew                 Fmancial/lmestment Services           Donarmns/CGr.uit.;:..;.2 O Fscrow
        other 6pect4 p                                                                                Other (specu6I




     Purpoac of Account:                                                                           Purpose of Accoman:
     O  operating            Payroll                ¤     Private Placement                        O   Operatmg           O Pavrolt            O Pnvote Placemem
        Senlements- Real Fstate                           Coun Superuwd                                Settlements- Real Estate               O Cuun Supersued
        I·mancial/lmestment Semces              r       L-.-lCCC.hb‡CG            [Scrow               Fmanceak!nts::-.:r: Seruces          DonanonWemb•±               Fscrou
        Other (spceafyI                                                                            O   Othenhpectly)




     Notes:




      Were all Client signatures veritled''         Yes      ONu        Was Client present at account opening?    O      Yes   O    No

      AccoungOficer Name                                                                     Account Ollicer Signature

      PCG 8

                                   tbautherliest hasheengiven5'ugm•turr'sBasimusaccounsagrecauents
      (8y sigmlagshese,I sckampledge                                                                a Dhb••---           booldersad astinterniasionpronidedin en sppticaties.andin
      an euberdocumentspruddedre Signature4mconeeeuion with chisapplication.is accurnseandturrect.)
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                                                      INDEX NO. 450545/2019
NYSCEF DOC. NO. 95                    Case 1:19-cv-09236 Document 1-13 Filed 10/06/19 Page 5 of 8 NYSCEF: 07/08/2019
                                                                                        RECEIVED

    S ig n a t it r e Ba n k


    Business                               Profile                        and                Account                               A         e    elication
    his upplicution allows you to open up to four accounts pmg ided the account n wriership is the same.

    Section               1.      Business                  Client          Profile


       Business Formation:
          Corpnrutson                    I.P                                   1.I.P           O   LLC __      aPleaseenter unt class:fication C= Corporation 5= 5 Cortmruten. P- Partnershup)
           Partnership             O t inmcorp Associotiun                    Sole Prop                           Other                     _
                                                                                                                                            ___                                        ____          _
        State: BVI         Dare Est.: 05/21%3            • Publicts Tended.
                                                                           Exchiange___ __Symbul_______ (or PareniCompany s)


       Acco unt litle     iFinex      Inc.

       Business Address Jayla                   Place       Wickhams                  Cay1                                                                     MmuFloor             No.
       teanestbeP.O. Res)

       City     Road Town,          Tottola                                                             State British     Virgin    Island                     '/ip

       'I clephone No.                   ( "I    -                                                      Fax No.

       Primary Contact                                                                                   Relationship To Business                               Direct Phone Nuimber
                                   &,\               (.we                                                                          cso                                          9n-
       Direct Email Address                                                                        ,,


       FIN/SSN No.

       todustry:    O   Reat EstateOwners                    O   Re.ngFstage- 't hardPuny Memt                    O     intermedaryBissntess Managers                  O    law Furm
          Accountmg/CPA Brm                                  O   Not-for-profit                                   O     FunancialCo - Ty pe of Fm.im:mlCo
          PreciuusMetals. Gems, Stones                       O   Produce'Mcats                                           Mher               O __Ex_c.1                     e.       f em   WG
       Detail hd;::!==:             Retail            Wholesulc      O   Relaul& Whutesale                Servwcs Industry           Capnal R       c         Other Crypto Exchange liarent Company ]

       Proude a detmleddescription of the busmessmeludmg productsand scrvicesotYered                                     sh#e.•              an      0         b                            C.skw



       1.istall foreign coumruesunwhich the client or its parent/subsidiarvconductsbusiness 6                         IA




    Section               l(a).          Taxpayer                    identification                        Number                  Certif           cation
    TAMPAYERIDENTIFTraTTONNDIRER CERTTFICATION- Fan US Bi suNassrsOMts. Fonzacy Bt stNrars anot i n NerTcwn
    ANDMGMTue APPI1rARG        R      POR%9.WHrr1sn M4BEN. W4ECA. ½ 4EXP. na ½ 4AMY.
    tr gas amr s%vtarr pants FATC %HPPnRTT%G.         PII 8WcNH1PA   Frf A W4 -2014 fMTRAo OF THNT h CIIIIAPIt ArHIN.
                     .I herets comf'vunderpertiltics of      Ont· (1 TheEINrSSNnumberstem on this                m my correcttan agentdicationnumber, (4 I am not
    By stgrung                                                                                                                                                      toIsadhp
    withholding becameta)I inn exempttrom lockup utt         ing. or ( ) t havenot beennotified In thetracrml RevenueService(lRS) dr.nI emsuttucctin baclm st     d asa resultof
    f.ntureto reportall unicrestor devadends.or
                                              (cl theIRS he notified me ths I arnno lonpr nilucet to taciciapwithholding and0) I amaU.S cituen or otherU person           a U S.
    ResidereAlicn. Partnerslup,Corpor.thon.Company.or AssocialienorgaruredantheUS or underUS law. o U S calatcanddomcsactrustasdefinedm 2bCFR 301'n01-7) Certs lon
    innrucenns You mustcrosscusnem(2) atme afyou havebeennotifiedby theIRS thatyou arecurremlysubjectto txickupwidtholdits becausepu hm limledm repenau aderestand/
    or dividendsonyour tax renun The laterung Resenne Service does a require your consent to any provislom of this document other than the certiGessions required to
    avoid backup withholding.

       Philip      G Potter


     Section              l(b).           Signature                   Use                          -    Attestation
                                                                                  Only
      Clicot ls:        Newf Walk-in            O     F.xisting relationship 12 months nr less                 O F.xisting     relationship greater than 12 months
                        New/Referral (Referred by: David D'Amico                                               O Other:
      Cher Systems                   O       Completed               O   On File                        Site Visit                                           Completed                O    On File
      OFAC                           @       Completed               O   On Hle                         Telephone Verifsealian                           @   Completed                O    On File

       Does this account seiguire prior approv al belbre est:±'i±!••g?    BYes ONo            Reason Parent Company of Crypto Exchange
      By signing below, I acksootedgethat the elient hasheengisco Sigma tare's BustmensAccount  Agpeenunts& Disclosuresbookiesand an inforupation protided in this
      applicatlas, und Len0 other dorn=••   provhled goSigma:mov  in connectionmith this appliension.ls accurageand curreOL

        David       D'Amico                                                                  /f4....                                     159
        Annant elliter 14ssan                                         AerouserMIIcerMgestore                                          FCC                                                  Daue



       RM Number           (bs ok use only)




                                                                                                                                                               ...    ..        _
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                     INDEX NO. 450545/2019
NYSCEF DOC. NO. 95               Case 1:19-cv-09236 Document 1-13 Filed 10/06/19 Page 6 of 8 NYSCEF: 07/08/2019
                                                                                   RECEIVED


    Section            1(c).       Signers/Beneficial                       Owners
          Note: Beneficial owners owning 10'A or         ater of a CS formed business(10% or greater for man-t'S formed t=-.!==Ç         are required to he listed helnw.
                                 A copy of a ralid      bore 3D is regoired for all listed. All thr nameslisted will be verined by Chen Syngems.


    I   Name Philip G Potter                                                                sSu                                        Date of Sinh

        Check n11that oppl)        Onicer       $1 Signer       E HenegicialOwner           10 #                                       tap Date

        Title/Role                                               . Ownership                in f)pc Oom***L-ine       Obe-Drit cepLicesue         stpon         0thes

            US Cneren                 US ResidentAlien          O   Non-ResidentAllen       Sute or Country of ID issuanec USA

        ilome Address                                             NY
        Are ran now or havevan ever heenn Farelen Pahile Omring or an immediate famlh member or an institidual holdine toeb no ofUce?                 Yes           No
        IIyes. pleasespecify:

        pank t'sc Only                                                                      Rank t'se Only
                                                                                            Chev Systems          [JCompleteil         OOn Fde
                                                                                            OFAC                      Completed        OOn Fde
         RM Number
                                                                                            10                        Attached           On File

    2   Name                                                                                SSJi                                        f>ateof ttirtli

        Check all that spply     O Officer       O Susner       O Beneticiat owner           ID do                                      Fxp D.ige

        TittedRole                                              °. Ownership                 ID TypeFlomeri a*cemeChon-Omer ssaceaseOPastpon                    Other

              US Citizen              US ResidemAhen                Non-ResidentAlien        Stateor Coumr‰of tD issuancc

        Ilome Address
        Art ram now ar have tou ever heena Foreien Pahtie Q|Ileinf er an immediate_familv_memberatan individual holdine stich un nffice?          O   Yes           No
        If yes, pleasespecify:

        Bank t'ne Onic                                                                      Bnnit I'sc onto
                                                                                            Chen Systems              Completed          On 1·ile
                                                                                            'WAC                      Cmnpleted        OOn File
         RM Number                                                                          ID                    O   Anaened          OOn File


    3   Name                                                                                 SS#                                        Dateof 14:rth

        Check all that apply.    O 01Ticer       O Signer       O Beneticialowner            In n                                       I•vp n.ite

        Titic/Rate                                              % Owmctship                  to TypeUn==*I'ceane      LNan-thner *Iaccase L'Passpon[ |thhes

        O     US Citizen              US ResidemAlien               Non-ResidentAllen        Slme or Country of ID Issuance

        Home Address
        Are vnn nnw ar here van ever heen n Forelen Fnhtle Officing or un immediate familt member at an indhidnal holdirr• inch an ofl1re?                %es O .No
        IIyes, pleasespee1ty:

        Banh ('ne Oniv                                                                       gang gi,, ongy
                                                                                             Chex Systems             Completed         Don File
                                                                                             Ol•AC                    Compicted         OOn File
         RM Number
                                                                                             10                   O Attshed             OOn File


    4   Name                                                                                 SS#                                        Dateof Rinh

        Cheek all thm appls      O Gmeer         O Signer       O Heneficial Owner           ID d                                       Fap. Date

        Titte/Role                                              •40wnership                  II) T)pe{JUmer't Lacense be-Dmer* I xense          Passpon Oiber

        O     US Cunen            O   US ResidentAlien              Non-ResidentAhen         Stateor Counity of ID 1ssuance

        Ilome Addscss
        Are vnu nun at hate tau e er heenn Foreign Eubtic Officing or an immediate familt inember of an individent holdinP Suf Enallice                    e5   O   No
        If yes. pleasespecify:

        Bank Use Onh                                                                         Bank t'se Oniv
                                                                                             Chex S) stems            Completed           On File
                                                                                             OFAC                  O Compleged          OOn File
         RM Number                                                                           10                    O Anached            OOn File
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                              INDEX NO. 450545/2019
NYSCEF DOC. NO. 95                    Case 1:19-cv-09236 Document 1-13 Filed 10/06/19 Page 7 of 8 NYSCEF: 07/08/2019
                                                                                        RECEIVED



    Section                2.      Account            Mailing             Address


      Account      Maili



      City




    Section                2(a).       Account                Type

         SignanceFlagFee                           f"heckingFactor AccountgAguomcy
                                             Hugmess                            6             Manograsn
                                                                                                      EstnewAcusunt                                                      tween
                                                                                                                                    \tonoguamAtasmAtadetFundsPagram19occi6   below:
             MonogramButmessChecksa                                                                   to.tg| scson
      as,gn-B-s-                                                 asund.                               ..t.,--                 a
                                                                     Mauresoub-accoun
                                                                                                                -   -    -
      O ceruncareninepa=i                                                inn,
                                                                                        or otherobligationsof any banker guannireed
      'The(bndsIn theManogrmsMonty MartistFbegisProgramare l) sesFDICinsured,2)notdeposim                                         byany bank.and3)hneke tavcenacng
                                                                                                                                                                 rishg
      M=alag p=nd- hnsof principalamoumuinnsma AbboughdbmeIbndspsehm preern she neofner I-•a-=•          M slm pershareit ispenitdemlosemoneybybnesdagIn ghese 84

                                                                                                                                      °a       a=6'c "" 6=5ia===
    Section                2(b).        ATM            Card/Debit                Card         Option                                         single signing authority.
                                                                                                                                                                                   as




              ATM card requested.            (k bit card requested I(f neither hox ussclected. no card w gil be issued)

       I ist all namesto receive n card

       Is imernational A TM netwity anticipated?          O   Yet      No Iryes. pleasesiste wficue




                                                                                                                                                 cuentinitiaiindonesidelow.
    Section                3.      Agreements                  &     Acknowledgements




                SICNATL'RE BANK ACCOLNTs                                                                                Mosnanaht      MONFY M aRh'FT FI®NIM Punf:naw
             mgdus••d••=•an andsigningunderAmhoutzed  Signers.t marstthatI base                         By mainlingdiessubsecuon    andseeng under.¾nhansed     5igners.I assave
                                                                                                                                                                              thssI hat·e
             readandagreesogheBusinceliank DeppetAccountAgreemces.
      recessed,                                                       Business                          receked,read,mulagreeto the\IonogramAtoneyMatet FondsProgramFar9euness
                                                                                                        CInsenter-%greement   andtheprospectos  for aschFundselected and1agpes to beboundto.4
      ATAt Cud andDetntCud tgrcement.BusinesAccountFeeschedule.hnudsTrasafer
                                                          dieInternesBanking                            theirresperus·e terrm I resoenduetheBark. scangasmy agem,purchase       andredeem
      Agneement,FundsAssilatletityOssclosure
                                          andwhenspptutable.
      TesnuandCondannsandtheMnhileSaralrtrig TermsandCandstions                                         shmesm du Funds      WW      ontinsapphe       on           maccadanswgs du atune
                                                                                                         4greement andI seknonfedge     thussuchdirectmnmaybein hefonn of telephone  *nstruc-
                                                                                                        sionsfromsne.
                                                                                                        TheArndsIn sheManagrassMoneyMarkespandsFregramr
                                                                                                         • areNOTEDICimentd.
                                                                                                         • areNOTdepamks     or edgerWig=•3==•  of anybankor gasumteed  byanybank,and
                                                                                                         a loveht investament   risks. incindingpossiblelosseIprincipal assent invented.
                                                                                                        .lshamghthesefundsseekto preservethe t atueof year knesonantasSt.00per abare,
                                                                                                        It is yeesibleto loseneaneyby hrwsdagin these(bnds.




                                                                                                                                                                  i      icElliglililIlAll
                                                                                                                                                                      200204-0217
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                      INDEX NO. 450545/2019
NYSCEF DOC. NO. 95                 Case 1:19-cv-09236 Document 1-13 Filed 10/06/19 Page 8 of 8 NYSCEF: 07/08/2019
                                                                                     RECEIVED

     Section           3(a).         Agreements                   &      Acknowledgements




      Account     TitleiFinex               Inc.


       .PantN=
                     Philip        G    Potter                        (sist-ate                                             ratc
                                                                                                                                     c so
                                                                                                                                                                 na
                                                                                                                                                                            ,

      2. PuuntName                                                    Signature                                             retic                                Unte


      3. Pnm Name                                                     Signature                                             Title                                Date


      4. Pnm Name                                                     Signature                                             Title                                Date



      SIGNING           AUTHORITY                   AGREEMENT
      I certify that (u) the -"'-a-''• who have signed .ibove as Authori ed Sugnersare uuthonzed by the oppheant to seenthis opplic:uion und have ugning authority
      on the accuums apcned pursuant to this sppNe±.       (u; the above signatures and lities are those Authori ed SignerC signatures and guileswith the appliennt and
      giii) the Authorized Signers are authorized by the applicant to act on the applicant s accounts when signmg

      M individually or { | m the followma manner.

      Note: While the Bank will ma             r=^=Mc      ciTort to comply w ith a requirement that more than one Authorized Signer sign on a transenion. the Bank
      assumes no respamibPty for                mns· '                    d that contains the signature ofjust one Authori .ed Signer.

     .SIGN        HERE
      Must be signed ty Secretary 'Corporation or Association. Manageror Managing Member if UL: (iencrol Paruncrof Partnership,I inuitedPartnershiporI.1 P. or Chvncr
      if Snte pmprietiaship

     Section           4.       Signature             Employee                    Use   Only

      Signature   Bs k/Monogram Mone Market FundsPrqtram Account(s)




      Purpose of Accoons:                                                                       Purpose of Account:
         Operatmg             Payroff                O Pi ne Placernen                         O   "Perutms         OPa>roll                OPn*atePlucemein
         Sculements- Reat Ls ate                     OCourt Supenised                          O   Sculements- Real Fstate                  OCoun Superwsed
         FirunesalonvestmentServices          O DonationsiContribuuons O Escrew                O   Fmancialam estmentScmecs          O DonationsC::::±:::.-n O F.scrow
         Other (specify)                                                                       O   Other tspecify t




      Purpose of Accoant:                                                                       Peeper nF Accouns:
         Operating             Payroll               O   PrivagePlacement                       O   Operating       O Payroll               O Pn*me Placement
         Settlements- Real Fstate                        Court Supervised                           Scutements- RentFstate                   ] Coun Supervised
         Hnanaclh=::=nt      Scrtices         O    Donations,Comnhutions O Esernw               O   FunanemFInvestmentScrnces        O   onnatunnw/C::8::f:m   O Fw:mw
         Otter (specify t                                                                       O   Other hpecifyl




     Notes:




      Were all Client signatures veritie(1           Yes    ONo        Was Client present at account opening?         Yes   O   No

                           David D'Amico
      Account Otricer Name                                                                Account Gilicer Sugnature




      (By signlagabove.I acknemiedgeabattheclienubasbeengina Siguature'sBusinessAccoua:AgreensentsdrDisclosuresbonuesandat‰r---;ms              pro*idedin thisapplicaries. snd la
      pil otherdeemuneous                  in commerulon
                         pro*idedteSigmarmre           wishthisspplicaulon.inaccurateandcurreas.)


     RM Number
